DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1, 4-15
Withdrawn: 
15
Rejected:
1, 4-14
Amended: 
1, 4-6, 10, 12
New: 
NONE 
Independent:
1, 15


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106170577A (CN’577) in view of Bohner (US 2012/0273098) and Metals Handbook Desk Edition, p 782-789.
CN’577 teaches a method of forming a part (automotive, aerospace, structural sheet [0069]) from aluminum sheet metal alloy by:
Claim 1
CN’577
Bohner
Metal Handbook Desk Edition
Provide 6xxx blank
Provide 6xxx blank [0026]


Rapid heat to 450-600°C, rate >15K/s, period <20 seconds
Heat 520-575°C
Rapid heating period <15 seconds [0017]

Quench
Quench with a rate ≥20°C/s to 50-300°C [0037, 0042]


Apply lubricant 20-100°C


Apply lubricant for cold working
Form within t<30 sec of completion of heating
Cold forming




which meets the instant steps of providing a 6xxx blank, heating to a high overlapping temperature, quenching, and cold forming. More particularly concerning the cold forming time, CN’577 teaches [0039] cooling takes typically 1-3 seconds, and therefore implies a time between end of heating and beginning of forming of about 1-3 seconds. Said cooling time is well within the instant <30 seconds limitation, and therefore CN’577 meets said limitation. Concerning the amendment to claim 1, CN’577 teaches applying said method broadly to 6xxx series alloys, and in particular AA6082 [0026], which meets the claimed alloying ranges and proportions, including a Mg/Si ratio of 5/7 to 5/9 (claim 4).

Concerning a), Bohner teaches rapid heating <15 seconds to a high temperature is effective to decrease cycle times in the production of structural sheet metal components [0014, 0017]. It would have been obvious to one of ordinary skill in the art to have rapidly heated (such as with resistance heater, induction, conduction via direct contact with a hot plate, convention, or heat radiation Bohner at [0016, 0018]) in order to decrease the cycle time (as taught by Bohner) for the heat treatment, quenching, and forming process taught by CN’577.
Concerning b), Metal Handbook Desk Edition p 788 teaches a variety of lubricants (emulsions, mineral oils, water suspensions, etc.) are common for cold forming aluminum alloys. It would have been obvious to one of ordinary skill in the art to have used a cold forming lubricant (at room temperature) taught by Metal Handbook Desk Edition for the cold forming taught by CN’577, because Metal Handbook Desk Edition teaches said lubricants are conventional and useful for successfully forming complex parts (Metal Handbook Desk Edition p 788-789).
Concerning c), the prior art is silent as to the grain size after heating (claim 1). However, because the combination of CN’577 and Bohner teaches heating to an overlapping temperature at a rate within the time as claimed, substantially the same grain size after heating would be reasonably expected to occur for the prior art, as for the instant invention.

Concerning claims 4-5, CN’577 teaches applying said method broadly to 6xxx series alloys, and in particular AA6082 [0026], which meets the claimed alloying ranges and proportions.
Concerning claims 6-8, because the prior art teaches substantially the same process of heating, quenching, and forming, as applied to an overlapping 6xxx series alloy, then substantially the same properties, such as YS, UTS, and yield limit are expected for the prior art, as for the instant invention.   Concerning claim 9, CN’577 teaches the alloy plate may be made of an alloy that requires solution heating before forming, or of a tempered alloy [0026], which meets the instant F, T4, and T6 temper limitations.
Concerning claims 10, 11, and 13, CN’577 teaches quenching can take place locally/regionally through a conductive plate. Though CN’577 does not mention the contact plates contain a coating, it would have been obvious to one of ordinary skill in the art to have used coated contact heating plates, in order to provide the predictable purpose of protecting the surface of said plates.
Concerning claim 12, as stated above, Bohner teaches an overlapping heating rate.
Concerning claim 14, CN’577 teaches cooling can be done in multiple steps [0122].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/776,884 (reference application). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendment
In the response filed on 8/26/2021 applicant amended claims 1, 4-6, 10, and 12, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
The previous rejections over 112(b) and 112 (d) have been overcome.
Applicant’s argument that the instant invention is allowable because the claimed range of Mn is critical has not been found persuasive. The instant claims refer to optional presence of Mn: 
“at least one of the following alloy elements, expressed in percent by weight: 
copper (Cu)		0.03 to 0.20 
manganese (Mn)	0.10 to 0.20 
chromium (Cr) 	0.10 to 0.20 

iron (Fe) 		0.10 to 0.25”

Applicant has not clearly shown specific unexpected results with respect to the prior art of record or criticality of the instant claimed range (wherein said results must be fully commensurate in scope with the instantly claimed ranges, etc. see MPEP 716.02 d). Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP §716.02(d) - § 716.02(e). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        12/3/2021